The judgment of the Supreme Court was entered
Per Curiam.
The decree below was entered September 6th 1869. The appeal is clearly barred by lapse of time. The refusal of the court, May 19th 1879, and .again, February 14th 1880, to grant a rule to show cause why the decree should not be revoked, was clearly not the subject of review by appeal to this court. We cannot in this way decide whether this court had jurisdiction to enter the original decree or did so upon sufficient evidence.
Appeal quashed.